Name: Commission Regulation (EC) No 1210/97 of 27 June 1997 establishing the forecast supply balance for pigmeat for the Azores and Madeira and amending Regulation (EEC) No 1725/92
 Type: Regulation
 Subject Matter: trade;  animal product;  means of agricultural production;  regions of EU Member States;  production
 Date Published: nan

 28 . 6 . 97 HENI Official Journal of the European Communities No L 170/37 COMMISSION REGULATION (EC) No 1210/97 of 27 June 1997 establishing the forecast supply balance for pigmeat for the Azores and Madeira and amending Regulation (EEC) No 1725/92 the supply balance, it is appropriate to fix the balance for the period 1 July to 31 December 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (')} as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1 725/92 (3), as last amended by Regulation (EC) No 527/97 (4), fixes for the period 1 July 1996 to 30 June 1997 the exemp ­ tion from the levy on direct imports on products from third countries or for aid for consignment originating in the rest of the Community and the quantities of pure ­ bred breeding animals originating in the Community which qualify for aid for the development of the produc ­ tion potential of the Azores and Madeira; Whereas, in expectation of a communication from the competent authorities on the actual need of the regions concerned and in order not to interrupt the application of HAS ADOPTED THIS REGULATION: Article 1 Annexes I , II and III to Regulation (EEC) No 1 725/92 are hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 . 2 OJ No L 320 , 11 . 12 . 1996, p. 1 . 0 OJ No L 179, 1 . 7. 1992, p. 95 . b) OJ No L 82, 22. 3 . 1997, p. 41 . No L 170/38 EN Official Journal of the European Communities 28 . 6 . 97 ANNEX 'ANNEX / Forecast supply balance for Madeira regarding products from the pigmeat sector for the period 1 July to 31 December 1997 CN code Description of goods Quantity(tonnes) ex 0203 Meat of domestic swine, fresh , chilled, or frozen 500 ANNEX II Amounts of aid granted for products referred to in Annex I and coming from the Community market (ECU/100 kg net) Product code Amount of aid 0203 11 10 9000 9,1 0203 12 11 9100 13,7 0203 12 19 9100 9,1 0203 19 11 9100 9,1 0203 19 13 9100 13,7 0203 19 15 9100 9,1 0203 19 55 9110 15,5 0203 19 55 9310 15,5 0203 21 10 9000 9,1 0203 22 11 9100 13,7 0203 22 19 9100 9,1 0203 29 11 9100 9,1 0203 29 13 9100 13,7 0203 29 15 9100 9,1 0203 29 55 9110 15,5 NB: The product codes as well as the footnotes are defined in Commis ­ sion Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12 . 1987, p. 1 ). 28 . 6 . 97 EN Official Journal of the European Communities No L 170/39 ANNEX III PART 1 Supply m the Azores of pure-bred breeding pigs originating in the Community for the period 1 July to 31 December 1997 CN code Description of the goods Number of animals to supply Aid (ECU/head) 0103 10 00 Pure-bred breeding pigs ('):  male animals 50 483  female animals 200 423 (') Inclusion in this sub-position is subject to the conditions provided for by the Community provisions which regulate the matter. PART 2 Supply in Madeira of pure-bred breeding pigs originating in the Community for the period 1 July to 31 December 1997 CN code Description of the goods Number of animals to supply Aid (ECU/head) 0103 10 00 Pure-bred breeding pigs ('):  male animals 60 483  female animals 800 423 (') Inclusion in this sub-position is subject to the conditions provided for by the Community provisions which regulate the matter.'